                                                                       Case 3:17-cv-00700-LRH-CBC Document 33 Filed 07/01/19 Page 1 of 2




                                                             1   MELANIE D. MORGAN ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiffs Nationstar Mortgage LLC
                                                                 and Federal Home Loan Mortgage Corporation
                                                             8
                                                                                                UNITED STATES DISTRICT COURT
                                                             9
                                                                                                        DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   NATIONSTAR MORTGAGE                   LLC; AND          Case No.: 3:17-cv-00700-LRH-CBC
                                                                 FEDERAL HOME LOAN                     MORTGAGE
                      LAS VEGAS, NEVADA 89134




                                                            12   CORPORATION
AKERMAN LLP




                                                                                                                         STIPULATION AND ORDER FOR
                                                            13                                 Plaintiffs,               DISMISSAL     OF      MEADOWS
                                                                                                                         CONDOMINIUMS      HOMEOWNERS
                                                            14   vs.                                                     ASSOCIATION WITHOUT PREJUDICE
                                                            15   MEADOWS            CONDOMINIUMS
                                                                 HOMEOWNERS ASSOCIATION,
                                                            16
                                                                                                Defendant.
                                                            17

                                                            18                Plaintiffs Nationstar Mortgage LLC (Nationstar) and Federal Home Loan Mortgage
                                                            19   Corporation (Freddie Mac, collectively Plaintiffs) and Defendant Meadows Condominiums
                                                            20   Homeowners Association (the HOA), stipulate that all Plaintiffs' claims against the HOA in this
                                                            21   litigation shall be dismissed without prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii).
                                                            22   …
                                                            23   …
                                                            24   …
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28   …
                                                                                                                  1
                                                                 49338203;1
                                                                     Case 3:17-cv-00700-LRH-CBC Document 33 Filed 07/01/19 Page 2 of 2




                                                             1                Plaintiffs and the HOA also agree to a tolling of the statute of limitations for any claims that

                                                             2   Plaintiffs have asserted or could have asserted against the HOA associated with the homeowners’

                                                             3   association foreclosure sale that is the subject of this litigation. The statute of limitations is tolled until

                                                             4   such time as the quitclaim deed is recorded pursuant to the settlement agreement between the parties.

                                                             5                Each party bears its own attorneys' fees and costs with respect to the current litigation.

                                                             6        Dated: July 1st, 2019.
                                                                 AKERMAN LLP                                                 MURCHISON & CUMMING, LLP
                                                             7
                                                                 /s/ Donna M. Wittig                                         /s/ Tyler N. Ure
                                                             8   MELANIE D. MORGAN, ESQ.                                     MICHAEL J. NUNEZ, ESQ.
                                                                 Nevada Bar No. 8215                                         Nevada Bar No. 10703
                                                             9   DONNA M. WITTIG, ESQ.                                       TYLER N. URE, ESQ.
                                                                 Nevada Bar No. 11015                                        Nevada Bar No. 11730
                                                            10   1635 Village Center Circle, Suite 200                       350 South Rampart Boulevard, Suite 320
                                                                 Las Vegas, Nevada 89134                                     Las Vegas, Nevada 89145
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 Attorneys for Plaintiffs Nationstar Mortgage LLC Attorneys  for    Meadows                      Condominiums
                      LAS VEGAS, NEVADA 89134




                                                            12   and Federal Home Loan Mortgage Corporation       Homeowners Association
AKERMAN LLP




                                                            13
                                                                                                                     IT IS SO ORDERED.
                                                            14

                                                            15

                                                            16                                                       UNITED STATES
                                                                                                                     LARRY R. HICKS DISTRICT JUDGE
                                                            17                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                     July 8, 2019
                                                            18                                                       DATED:
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                        2
                                                                 49338203;1
